WR-82,685-01
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 5/21/2015 2:55:19 PM
                                                                     Accepted 5/22/2015 8:20:31 AM
                                                                                     ABEL ACOSTA
                             No. WR-82,685-01                                                CLERK

                                                                  RECEIVED
                                                          COURT OF CRIMINAL APPEALS
               IN THE COURT OF CRIMINAL              APPEALS      5/22/2015
                                                             ABEL ACOSTA, CLERK

                       OF THE STATE OF TEXAS


            EX PARTE BILLY WAYNE HAYNES, Applicant


             On Application for a Writ of Habeas Corpus
    Cause No. B-35,839-A in the 161st District Court of Ector County


      TRIAL COURT’S MOTION FOR EXTENSION OF TIME
                TO RESOLVE FACT ISSUES



      COMES NOW the Hon. John W. Smith, Judge of the 161st District

Court of Ector County, Texas, and submits this Motion for Extension of

Time to Resolve Fact Issues in accordance with Rule 10.5 (b) of the Texas

Rules of Appellate Procedure, and in support thereof would show:

                                       I.

      Billy Wayne Haynes, hereinafter Applicant, has pending before this

Court an application for a writ of habeas corpus. This Court issued an order

to the 161st Judicial District Court of Ector County regarding the writ,

directing it to order trial counsel and appellate counsel to respond to

Applicant’s claims as asserted in the habeas application. The 161st District
                                       i
Court was directed to then make findings of fact and conclusions of law

regarding the claims raised in the habeas application. This Court’s order

was dated February 25, 2015, and stated that the fact issues pertaining to

ineffective assistance of counsel shall be resolved by the 161st District Court

within 90 days of the order, or May 26, 2015.

                                        II.

        Pursuant to this Court’s directive, the 161st District Court issued

written orders directing Applicant’s trial and appellate counsel to submit

affidavits responsive to Applicant’s allegations. The 161st District Court and

the State have experienced some difficulty in obtaining those affidavits from

trial and appellate counsel.

                                       III.

        In light of these difficulties, the 161st District Court requests an

additional 60 days from the date of this motion for the trial court to resolve

the fact issues, until July 20, 2015. This is the first motion for extension of

time submitted by the noted parties in this case.

        WHEREFORE, PREMISES CONSIDERED, the 161st Judicial

District Court requests that this Court grant an extension of the deadline for

the 161st District Court’s resolution of the fact issues in this case to July 20,

2015.


                                        ii
                                Respectfully Submitted,

                                161st Judicial District Court
                                Ector County, Texas

                                /s/ Hon. John W. Smith
                                Hon. John W. Smith
                                Presiding Judge

                                Ector County Courthouse
                                300 N. Grant, Room 316
                                Odessa, Texas 79761
                                (432) 498-4260 Phone
                                (432) 498-4173 Fax




                            Certificate of Service

      I certify that on this 21st day of May, 2015, a copy of the foregoing
motion was mailed to Applicant Billy Wayne Haynes, #1723231, Clements
H/S, 9601 Spur 591, Amarillo, Texas 79107

                                       /s/ Hon. John W. Smith
                                       Hon. John W. Smith

                         Certificate of Compliance

      I certify that the foregoing motion consists of 459 words and is typed
in 14-point Times New Roman Font.

                                       /s/ Hon. John W. Smith
                                       Hon. John W. Smith




                                      iii